Case 2:20-cv-01797-SPL Document 69 Filed 07/23/21 Page 1 of 21




                         FOR PUBLICATION

          UNITED STATES COURT OF APPEALS
               FOR THE NINTH CIRCUIT


        IN RE GEORGE MERSHO; VINCENT             No. 20-73819
        CHAU; STANLEY KARCZYNSKI,
                                                    D.C. No.
                                                 2:20-cv-01797-
        GEORGE MERSHO; VINCENT CHAU;                  SPL
        STANLEY KARCZYNSKI, as the Nikola
        Investor Group II,
                              Petitioners,         OPINION

                          v.

        UNITED STATES DISTRICT COURT FOR
        THE DISTRICT OF ARIZONA,
        PHOENIX,
                                 Respondent,

        NIKOLA CORPORATION; STEVE
        GIRSKY; STEVE SHINDLER; MARK
        RUSSELL; KIM J. BRADY; TREVOR R.
        MILTON; ANGELO BAIO; DENNIS J.
        STACY, SR.; T3 TRADING GROUP;
        MAHJABIN DINYARIAN; ALBERT
        HOLZMACHER; MICHAEL WOOD;
        TATE WOOD; JOSEPH ROE; PATRICK
        BROSTOWIN; NAYANKUMAR PATEL;
        SHAHAB SANDHU; NIKOLA INVESTOR
        GROUP,
                     Real Parties in Interest.
Case 2:20-cv-01797-SPL Document 69 Filed 07/23/21 Page 2 of 21




       2                         IN RE MERSHO

                        Petition for Writ of Mandamus

                     Argued and Submitted June 18, 2021
                          San Francisco, California

                              Filed July 23, 2021

            Before: Milan D. Smith, Jr. and Lawrence VanDyke,
           Circuit Judges, and Andrew P. Gordon, * District Judge.

                          Opinion by Judge Gordon


                                 SUMMARY **


                 Mandamus / Securities Fraud / Class Action

           The panel granted in part a petition for a writ of
       mandamus and ordered the district court to vacate its order
       appointing an individual as lead plaintiff in a consolidated
       securities fraud action against Nikola Corporation and
       related defendants.

           The panel held that in a securities fraud class action, the
       Private Securities Litigation Reform Act requires the district
       court to identify the presumptive lead plaintiff, who is the
       movant with the largest financial interest and who has made
       a prima facie showing of adequacy and typicality. At step

            *
              The Honorable Andrew P. Gordon, United States District Judge
       for the District of Nevada, sitting by designation.

             This summary constitutes no part of the opinion of the court. It
            **

       has been prepared by court staff for the convenience of the reader.
Case 2:20-cv-01797-SPL Document 69 Filed 07/23/21 Page 3 of 21




                              IN RE MERSHO                          3

       one of the selection process, notice of the action is posted so
       purported class members can move for lead plaintiff
       appointment. The statute expressly allows a “group of
       persons” to move for appointment. At step two, the district
       court, applying the presumption, must determine which
       movant is the most adequate plaintiff. At step three,
       competing movants can rebut the presumption by showing
       that the presumptive lead plaintiff will not fairly or
       adequately represent the class.

           The three petitioners moved to be lead plaintiff as a
       group, referred to as “Group II.” The district court
       concluded that Group II had the largest financial interest and
       had made a prima facie showing of adequacy and typicality.
       Nonetheless, the district court rejected Group II as lead
       plaintiff, notwithstanding the presumption.

            The panel held that the district court’s order was clearly
       erroneous because it did not give effect to the presumption
       and effectively left the burden on Group II to prove adequacy
       at step three of the selection process, even though the burden
       should have shifted to the competing movants to show
       inadequacy. The district court considered petitioners’ joint
       declaration detailing how they would work together but
       declined to appoint Group II based on its “misgivings” about
       how they would work together because petitioners had failed
       to explain how they found each other. The panel concluded
       that the district court failed to comply with the burden-
       shifting process Congress established in the PSLRA.

            Applying the Bauman test for mandamus relief, the panel
       concluded that factor three, clear error, was satisfied. The
       first and second Bauman factors weighed in favor of
       granting the writ because petitioners had no realistic
       alternative to challenge the district court’s decision absent
Case 2:20-cv-01797-SPL Document 69 Filed 07/23/21 Page 4 of 21




       4                        IN RE MERSHO

       mandamus relief. The fifth factor also weighed in favor
       because petitioners raised new and important issues about
       how courts consider the cohesion of group plaintiffs. The
       panel therefore granted the petition for writ of mandamus to
       the extent it sought to vacate the district court’s order
       appointing lead plaintiff. The panel, however, declined to
       instruct the district court to appoint Group II as lead plaintiff.
       The panel remanded to the district court to redetermine the
       lead plaintiff in a manner consistent with the panel’s opinion.


                                 COUNSEL

       Jeffrey C. Block (argued), Jacob A. Walker, and Michael
       Gaines, Block & Leviton LLP, Boston, Massachusetts;
       Jeremy A. Lieberman and J. Alexander Hood II, Pomerantz
       LLP, New York, New York; for Petitioners.

       Robert K. Kry (argued), MoloLamken LLP, Washington,
       D.C.; Laurence M. Rosen and Phillip Kim, The Rosen Law
       Firm P.A., New York, New York; for Real Parties in
       Interest.
Case 2:20-cv-01797-SPL Document 69 Filed 07/23/21 Page 5 of 21




                               IN RE MERSHO                           5

                                 OPINION

       GORDON, District Judge:

           George Mersho, Vincent Chau, and Stanley Karczynski
       petition for a writ of mandamus to vacate the district court
       order that declined to appoint their group as lead plaintiff.
       They also request that the writ instruct the district court to
       appoint their group as lead plaintiff instead and to clarify that
       a group can be appointed as lead plaintiff. We grant the
       mandamus petition in part and order the district court to
       vacate its order appointing Angelo Baio as lead plaintiff.

           FACTS AND PROCEDURAL BACKGROUND

           The underlying litigation consists of several proposed
       federal securities class actions against Nikola Corporation
       and related defendants that have been filed in, or transferred
       to, the United States District Court for the District of
       Arizona. The plaintiffs allege they suffered losses from
       buying Nikola Corporation securities after a non-party report
       described apparent false statements made by the founder and
       contained in company advertising materials. Plaintiffs filed
       eight motions to consolidate, with six movants seeking to be
       named lead plaintiff.

           Petitioners Mersho, Chau, and Karczynski moved to be
       lead plaintiff as a group under the name Nikola Investor
       Group II (Group II). Group II’s motion indicated that it had
       the largest financial interest in the litigation of
       $6,010,333.00 and argued that it satisfies typicality and
       adequacy. The motion included a joint declaration detailing
       the Petitioners’ investing experience, their agreement to
       move as a group for appointment as lead plaintiff, and their
       plan to resolve any disagreements that might arise.
Case 2:20-cv-01797-SPL Document 69 Filed 07/23/21 Page 6 of 21




       6                      IN RE MERSHO

           After granting consolidation, the district court turned to
       the question of lead plaintiff appointment, which is governed
       by the three-step process set out in the Private Securities
       Litigation Reform Act (PSLRA), 15 U.S.C. § 78u-4. That
       statute requires a district court to the identify the
       presumptive lead plaintiff, who is the movant with the
       largest financial interest and who has made a prima facie
       showing of adequacy and typicality. Id. § 78u-
       4(a)(3)(B)(iii)(I)(bb)–(cc).     Once the presumption is
       established, competing movants can rebut the presumption
       by showing that the presumptive lead plaintiff will not fairly
       or adequately represent the class. Id. § 78u-
       4(a)(3)(B)(iii)(II)(aa).

           To begin, the district court ranked the financial interest
       of all the movants:

             Movant Name                       Financial Interest
        1.   Nikola Investor Group II          $6,010,333.00
        2.   Nayankumar Patel                  $1,525,627.35
        3.   The Investor Group                $1,332,589.97
        4.   Angelo Baio                       $703,459.93
        5.   Shahab Sandu                      $548,114.30
        6.   Mahjabin Dinyarian                $479,413.00


       Notably, had the Petitioners moved for lead plaintiff
       individually, Mersho and Chau would have had the first and
       second largest financial interest ($2,446,429.00 and
       $2,094,640.00, respectively), and Karczynski would have
       had the fourth ($1,469,265.00). Because Group II had the
       largest financial interest, the district court evaluated its
       pleadings and declaration and determined that Group II
       made a prima facie showing of adequacy and typicality.
Case 2:20-cv-01797-SPL Document 69 Filed 07/23/21 Page 7 of 21




                               IN RE MERSHO                          7

           The district court next considered the efforts by
       competing movants to rebut that presumption. It outlined
       four arguments advanced by Baio and Patel:

              1) Nikola Investor Group II is a group of
              unrelated individuals brought together by
              counsel, 2) it has failed to explain why the
              grouping and four law firms are necessary,
              3) its filings are full of errors that suggest the
              individuals are not involved and counsel is
              running the litigation, and 4) it has not shown
              it is a cohesive group and its members are
              geographically diverse and unconnected.

       Borteanu v. Nikola Corp., 507 F. Supp. 3d 1128, 1137 (D.
       Ariz. 2020). The district court went on to discuss how courts
       are “often hesitant” to appoint a group as lead plaintiff. Id.
       It explained that courts “uniformly” refuse to appoint groups
       of unrelated investors who are “brought together for the sole
       purpose of aggregating their claims in an effort to become
       the presumptive lead plaintiff.” Id. (quoting Tsirekidze v.
       Syntax-Brillian Corp., No. CV-07-2204-PHX-FJM, 2008
       WL 942273 at *3 (D. Ariz. Apr. 7, 2008)). The district court
       also expressed concern that if a group serves as lead plaintiff,
       the group’s counsel may actually drive the litigation, rather
       than the individuals in the group. Id. Due to this “hesitancy,”
       it noted “courts often focus on evidence of cohesion in the
       group.” Id.

          The district court then rejected Group II as lead plaintiff,
       notwithstanding the presumption:

              Here, the members are all from different
              states and appear to have joined solely for
              purposes of litigation. They have presented a
              signed Joint Declaration showing that they
Case 2:20-cv-01797-SPL Document 69 Filed 07/23/21 Page 8 of 21




       8                      IN RE MERSHO

              met telephonically to discuss the benefits and
              detriments of proceeding as a group, and
              litigation strategy going forward. They
              promise to be the decisionmakers, direct the
              activities of their counsel, and meet
              telephonically to discuss strategy. However,
              as competing movant Angelo Baio points out,
              it is not clear how the members of Nikola
              Investor Group II found each other, and
              courts generally prefer group members to
              have a pre-litigation relationship. Despite the
              Joint Statement, the Court has misgivings
              about the cohesion of Nikola Investor Group
              II and its ability to control the litigation
              without undue influence from counsel.
              Therefore, the Court will not appoint Nikola
              Investor Group II as lead plaintiff.

       Id. at 1137–38 (internal citations omitted). The district court
       declined to appoint the next two movants with the largest
       losses because they did not satisfy the adequacy and
       typicality requirements. Id. at 1138–40. It ultimately
       selected Baio, the investor with the fourth largest losses of
       just over $700,000. Id. at 1140.

           Petitioners seek a writ of mandamus that vacates the
       district court’s order, directs the district court to appoint
       Group II as lead plaintiff instead, and clarifies that groups
       are permitted to serve as lead plaintiff under the PSLRA.
       Baio, as a real party in interest, opposes the petition.

                              DISCUSSION

           This court has the authority to issue a writ of mandamus
       under the All Writs Act, 28 U.S.C. § 1651. A writ is an
       extraordinary remedy and Petitioners bear the burden of
Case 2:20-cv-01797-SPL Document 69 Filed 07/23/21 Page 9 of 21




                              IN RE MERSHO                         9

       showing that their right to it is “clear and indisputable.” In
       re Boon Glob. Ltd., 923 F.3d 643, 649 (9th Cir. 2019)
       (quotation omitted). To determine whether a writ of
       mandamus should be granted, we weigh the five factors
       outlined in Bauman v. United States District Court:

              (1) The party seeking the writ has no other
              adequate means, such as a direct appeal, to
              attain the relief he or she desires. (2) The
              petitioner will be damaged or prejudiced in a
              way not correctable on appeal.            (This
              guideline is closely related to the first.)
              (3) The district court’s order is clearly
              erroneous as a matter of law. (4) The district
              court’s order is an oft-repeated error, or
              manifests a persistent disregard of the federal
              rules. (5) The district court’s order raises
              new and important problems, or issues of law
              of first impression.

       557 F.2d 650, 654–55 (9th Cir. 1977) (internal citations
       omitted).

            “The Bauman factors should not be mechanically
       applied.” Cole v. U.S. Dist. Ct. for Dist. of Idaho, 366 F.3d
       813, 817 (9th Cir. 2004). A showing of only one factor does
       not mean the writ must be denied, nor does a showing of all
       factors mean that the writ must be granted. Id. And not all
       factors will be relevant in every case. Christensen v. U.S.
       Dist. Ct. for Cent. Dist. of Cal., 844 F.2d 694, 697 (9th Cir.
       1988). “Mandamus review is at bottom discretionary . . . .”
       San Jose Mercury News, Inc. v. U.S. Dist. Ct., 187 F.3d
       1096, 1099 (9th Cir. 1999).
Case 2:20-cv-01797-SPL Document 69 Filed 07/23/21 Page 10 of 21




        10                      IN RE MERSHO

        I. Clear Error

             Analysis of whether to grant a writ usually begins with
        the third Bauman factor of “clear error, because the absence
        of the third factor is dispositive.” In re Boon Glob. Ltd.,
        923 F.3d at 649 (quotation omitted). “The clear error
        standard is significantly deferential and is not met unless the
        reviewing court is left with a ‘definite and firm conviction
        that a mistake has been committed.’” Cohen v. U.S. Dist. Ct.
        for N. Dist. of Cal., 586 F.3d 703, 708 (9th Cir. 2009)
        (quoting Concrete Pipe & Prods. of Cal., Inc. v. Constr.
        Laborers Pension Tr. for S. Cal., 508 U.S. 602, 623 (1993)).
        A ruling usually cannot be clearly erroneous if there is no
        Ninth Circuit authority on point, or the question has not been
        addressed by any circuit court. See In re Grice, 974 F.3d 950,
        955 (9th Cir. 2020); In re Swift Transp. Co. Inc., 830 F.3d
        913, 916–17 (9th Cir. 2016) (per curiam). But a decision can
        still be clearly erroneous in the absence of controlling
        precedent if the “plain text of the statute prohibits the course
        taken by the district court.” Cohen, 586 F.3d at 710; see also
        In re Cavanaugh, 306 F.3d 726, 731 (9th Cir. 2002)
        (granting a writ petition because the district court had gone
        “off the statutory track”).

             A. The PSLRA Process for Appointing Lead
                Plaintiff

            To determine whether there is clear error, we must look
        to the lead plaintiff appointment process set out in the
        PSLRA. Before the PSLRA, lead plaintiffs were usually
        selected based on who was the first to file suit. In re
        Cavanaugh, 306 F.3d at 729. This practice created concerns
        that attorneys acting on a contingency basis were primarily
        running the litigation on behalf of “figurehead” plaintiffs
        who were unlikely to monitor their attorneys’ activities. In
        re Cendant Corp. Sec. Litig. (Cendant II), 404 F.3d 173, 191
Case 2:20-cv-01797-SPL Document 69 Filed 07/23/21 Page 11 of 21




                               IN RE MERSHO                         11

        (3d Cir. 2005). Authors Elliot J. Weiss and John S.
        Beckerman wrote an article about these concerns, proposing
        that investors with multimillion-dollar interests in the class
        actions should be selected as lead plaintiffs so that they
        would have greater incentive to watch over counsel. Id. at
        191–92 (citing Weiss & Beckerman, Let the Money Do the
        Monitoring: How Institutional Investors Can Reduce
        Agency Costs in Securities Class Actions, 104 Yale L.J.
        2053, 2053–54, 2056, 2088 (1995)). This insight provided
        the basis for the lead plaintiff provisions that Congress
        adopted into the PSLRA. In re Cendant Corp. Litig.
        (Cendant I), 264 F.3d 201, 262 (3d Cir. 2001) (citing S. Rep.
        No. 104-98, at 11 n.32 (1995), reprinted in 1995
        U.S.C.C.A.N. 679, 690 n.32).

            The three-step process for the selection of lead plaintiff
        under the PSLRA is “neither overly complex nor
        ambiguous.” In re Cavanaugh, 306 F.3d at 729. In step one,
        notice of the action must be posted so purported class
        members can move for lead plaintiff appointment. 15 U.S.C.
        § 78u-4(a)(3)(A)(i)(I)–(II). The statute expressly allows a
        “group of persons” to move for appointment. Id. § 78u-
        4(a)(3)(B)(iii)(I).

             In step two, the district court must determine which
        movant is the “most adequate plaintiff,” which is defined as
        the plaintiff “most capable of adequately representing the
        interests of class members.” Id. § 78u-4(a)(3)(B)(i). To do
        so, the district court must “adopt a presumption that the most
        adequate plaintiff” is the movant with the largest financial
        interest who “otherwise satisfies the requirements of Rule 23
        of the Federal Rules of Civil Procedure.” Id. § 78u-
        4(a)(3)(B)(iii)(I). This means the district court must identify
        which movant has the largest alleged losses and then
        determine whether that movant has made a prima facie
Case 2:20-cv-01797-SPL Document 69 Filed 07/23/21 Page 12 of 21




        12                             IN RE MERSHO

        showing of adequacy and typicality. 1 In re Cavanaugh,
        306 F.3d at 730. Once the district court has determined that
        the movant with the largest stake has made a prima facie
        showing of adequacy and typicality, that movant “becomes
        the presumptively most adequate plaintiff.” Id. (quotation
        omitted). If the movant with the largest losses does not
        satisfy the Rule 23 requirements, the district court must then
        look to the movant with the next largest losses and repeat the
        inquiry. Id. At this step, the process is not adversarial, so the
        Rule 23 determination should be based on only the movant’s
        pleadings and declarations. Id.

            At step three, the process “turns adversarial.” Id. The
        presumption may be rebutted “only upon proof by a member
        of the purported plaintiff class that the presumptively most
        adequate plaintiff . . . will not fairly and adequately protect
        the interests of the class; or [] is subject to unique defenses
        that render such plaintiff incapable of adequately
        representing      the     class.”      15     U.S.C.     § 78u-
        4(a)(3)(B)(iii)(II)(aa)–(bb).       But just because “the

             1
                 Rule 23(a) provides that:

                    One or more members of a class may sue or be sued as
                    representative parties on behalf of all members only if:
                    (1) the class is so numerous that joinder of all members
                    is impracticable; (2) there are questions of law or fact
                    common to the class; (3) the claims or defenses of the
                    representative parties are typical of the claims or
                    defenses of the class; and (4) the representative parties
                    will fairly and adequately protect the interests of the
                    class.

        We have determined that the lead plaintiff process focuses on typicality
        and adequacy “in particular” because “[f]ailure to satisfy . . . numerosity
        and commonality criteria[] would preclude certifying a class action at
        all.” In re Cavanaugh, 306 F.3d at 730 & n.5.
Case 2:20-cv-01797-SPL Document 69 Filed 07/23/21 Page 13 of 21




                               IN RE MERSHO                        13

        presumption is rebuttable does not mean that it may be set
        aside for any reason that the court may deem sufficient.” In
        re Cavanaugh, 306 F.3d at 729 n.2. The statute requires
        proof that the presumptive lead plaintiff is not adequate. Id.
        The statute permits discovery if the movant can
        “demonstrate[] a reasonable basis for a finding that the
        presumptively most adequate plaintiff is incapable of
        adequately representing the class.” 15 U.S.C. § 78u-
        4(a)(3)(B)(iv). If the presumption is not rebutted, the
        presumptively most adequate plaintiff must be selected as
        lead plaintiff. Id. § 78u-4(a)(3)(B)(i).

            Courts determine whether a plaintiff will adequately
        represent a class by answering two questions: (1) do the
        movant and its “counsel have any conflicts of interest with
        other class members” and (2) will the movant and its
        “counsel prosecute the action vigorously on behalf of the
        class?” Ellis v. Costco Wholesale Corp., 657 F.3d 970, 985
        (9th Cir. 2011) (quotation omitted) (applying those
        questions to a Rule 23 class certification decision); see also
        Cendant I, 264 F.3d at 265–66 (applying those questions to
        a PSLRA lead plaintiff appointment). Under the PSLRA,
        the district court must essentially do this analysis twice. At
        step two, it will consider whether the movant has made a
        prima facie showing of adequacy. In re Cavanaugh,
        306 F.3d at 730. At step three, it will consider whether
        competing movants have offered proof that the presumptive
        lead plaintiff will not adequately represent the class. Id.
        at 730–31. “The district court has latitude as to what
        information it will consider in determining typicality and
        adequacy.” Id. at 732.
Case 2:20-cv-01797-SPL Document 69 Filed 07/23/21 Page 14 of 21




        14                      IN RE MERSHO

             B. Lack of Evidence About How Group II’s
                Members Met Was Insufficient Proof to Rebut
                the Presumption

             In the present case, the district court determined at step
        three that the competing movants rebutted the presumption
        that Group II would be the most adequate plaintiff. It felt “it
        [was] not clear how the members of Nikola Investor Group
        II found each other” and it therefore had “misgivings” about
        the group’s cohesion and ability to control counsel.

             Petitioners argue that the district court made a clear error
        at step three because it determined that the presumption had
        been rebutted by its “misgivings” rather than any new
        evidence providing “proof” that Group II would not be an
        adequate lead plaintiff. Baio responds that the district court
        acted within its discretion by reviewing evidence already in
        the record and determining that a lack of a pre-litigation
        relationship showed that Group II was not adequate. Baio
        also argues that the district court’s decision cannot be clearly
        erroneous because there is no prior Ninth Circuit authority
        on the issue. Petitioners reply that the same evidence that
        established the presumption cannot then rebut that
        presumption, and that the district court strayed from the
        statute.

            In Cavanaugh, this court granted a writ of mandamus
        after a district court erred in determining that the lead
        plaintiff presumption had been rebutted. 306 F.3d at 731,
        739. There, the district court held that a movant had rebutted
        the presumption that an investor group was the most
        adequate lead plaintiff by showing that the group’s choice of
        counsel charged much higher attorney fees than the other
        competing movants’ choice of counsel. Id. at 728.
Case 2:20-cv-01797-SPL Document 69 Filed 07/23/21 Page 15 of 21




                                IN RE MERSHO                          15

            This court held that the district court “went off the
        statutory track . . . by failing to give effect to the
        presumption.” Id. at 731. The district court impermissibly
        compared attorney costs between movants instead of
        focusing on whether the presumptive lead plaintiff was
        adequate. Id. at 732. We cautioned that district courts cannot
        “depart from the statutory text because they believe some
        other arrangement would better serve the legislative goals.”
        Id. at 731–32. “The district court has latitude as to what
        information it will consider in determining typicality and
        adequacy,” but a plaintiff’s choice of counsel is relevant only
        to determine whether that decision “is so irrational, or so
        tainted by self-dealing or conflict of interest, as to cast
        genuine and serious doubt on that plaintiff’s willingness or
        ability to perform the functions of lead plaintiff.” Id. at 732–
        33; see also id. at 738 n.19 (“[T]he question is whether the
        choices made by the movant with the largest losses are so
        deficient as to demonstrate that it will not fairly and
        adequately represent the interests of the class . . . .” (quoting
        Cendant I, 264 F.3d at 266)).

            Here, the district court made a similar error because it
        did not give effect to the presumption. The district court
        effectively left the burden on Group II to prove adequacy at
        step three even though the burden should have shifted to the
        competing movants to show inadequacy. It considered
        Petitioners’ joint declaration detailing how they would work
        together, but declined to appoint Group II based on its
        “misgivings” about how they would work together because
        Petitioners had failed to explain how they found each other.
        By penalizing Petitioners for not explaining how they found
        each other, the district court continued to place the burden
        on them to prove adequacy. Further, it based its decision on
        “misgivings” about a lack of cohesion or control over
        counsel even though the only evidence it acknowledged—
Case 2:20-cv-01797-SPL Document 69 Filed 07/23/21 Page 16 of 21




        16                        IN RE MERSHO

        the Petitioners’ joint declaration—contradicts such
        conclusions. 2 Misgivings are not evidence that cast
        “genuine and serious doubt on [the] plaintiff’s willingness or
        ability to perform the functions of lead plaintiff.” Id. at 733.

            For the presumption to have meaning at step three,
        competing movants must point to evidence of inadequacy.
        Competing movants must convince the district court that the
        presumptive lead plaintiff would not be adequate, not merely
        that the district court was wrong in determining that the
        prima facie elements of adequacy were met. That is the
        purpose of the presumption and burden-shifting. The district
        court made a prima facie determination at step two that
        Group II was adequate. But at step three, it appeared to
        change its mind because other courts usually prefer members
        of the group to have a pre-litigation relationship. It pointed
        to no evidence to support its decision, instead relying only
        on the absence of proof by Group II regarding a pre-litigation
        relationship and its misgivings. That does not comport with
        the burden-shifting process Congress established in the
        PSLRA. 3

            This amounts to clear error because the district court
        acted contrary to the statutory process set out in the PSLRA.
             2
              The competing movants argued to the district court that Group II
        was inadequate because Group II’s own filings contained errors and
        inconsistent formatting, which showed a lack of cohesion. The district
        court did not rely on this evidence in making its decision.

             3
               This decision is also troubling because it resulted in the
        appointment of a lead plaintiff whose losses are less than half or one-
        third of what each of the Petitioners suffered individually. Although
        having the largest stake is not dispositive, the result here appears
        incongruous with the PSLRA’s presumption that the investors with the
        largest stake have the greatest incentive to supervise the litigation
        closely.
Case 2:20-cv-01797-SPL Document 69 Filed 07/23/21 Page 17 of 21




                                 IN RE MERSHO                          17

        Even though there is no Ninth Circuit precedent squarely on
        point, a district court cannot take an action that “the plain
        text of the statute prohibits.” Cohen, 586 F.3d at 710. We
        are left with a “definite and firm conviction that a mistake
        has been committed.” Id. at 708 (quoting Concrete Pipe &
        Prods. of Cal., Inc., 508 U.S. at 623).

            This is not to say that district courts are precluded from
        considering pre-litigation relationships or cohesion
        altogether.    District courts have “latitude” in what
        information they can consider to assess adequacy. In re
        Cavanaugh, 306 F.3d at 732. Many district courts have
        considered the lack of a pre-litigation relationship as part of
        their adequacy analysis at step two because it may indicate
        that members may not work together well to vigorously
        prosecute the litigation or they might not be able to control
        counsel. See, e.g., In re Cloudera, Inc. Sec. Litig., No. 19-
        cv-03221-LHK, 2019 WL 6842021, at *6–8 (N.D. Cal. Dec.
        16, 2019). District courts often consider a pre-litigation
        relationship along with other factors such as the size of the
        group, how the members found their counsel, and the
        prosecution procedures set out in their filings. Id. at *6.

             But the analysis must hew to the legal standard
        prescribed by the statute. In re Cavanaugh, 306 F.3d at 732.
        If a district court determines at step three that a movant is
        inadequate, it must articulate how the evidence proves
        inadequacy. Cendant I, 264 F.3d at 266–67 (stating that the
        pre-litigation relationship of group members can “properly
        enter into the calculus of whether that group would ‘fairly
        and adequately protect the interests of the class,’ but it is this
        test, not one of relatedness, with which courts should be
        concerned”). Because the district court here based its
        decision only on speculation that Group II lacks a pre-
        litigation relationship, it left the burden on Group II at step
Case 2:20-cv-01797-SPL Document 69 Filed 07/23/21 Page 18 of 21




        18                      IN RE MERSHO

        three, and it was clear error to find that the presumption had
        been rebutted.

        II. The Remaining Bauman Factors

            Because the district court clearly erred, the third Bauman
        factor is satisfied. We also look to the remaining Bauman
        factors to determine whether a writ of mandamus is
        appropriate. The first and second Bauman factors focus on
        the availability of relief, while the fourth and fifth factors
        focus on the extent to which the error arises in other cases.
        See Bauman, 557 F.2d at 654–55. Including the third factor
        of clear error, we find that four of the five Bauman factors
        weigh in favor of granting the writ of mandamus.

            Petitioners argue that the district court’s order is an
        unappealable interlocutory order and they will be
        irreversibly prejudiced by not receiving the benefit of the
        presumption. They also argue that district courts commonly
        err by restricting group eligibility to serve as lead plaintiff,
        which creates unpredictability for investors that are
        considering proceeding as a group. Baio responds that the
        order can be reviewed on direct appeal and that Petitioners
        face no prejudice because they will still receive the benefit
        of any judgment the class recovers, or they can opt out to
        pursue their own claims.          He further contends that
        conflicting district court rulings are not the product of oft-
        repeated error but rather are the product of district courts
        exercising their discretion in weighing the evidence.

            “The first Bauman factor highlights the need for
        mandamus to be used only when no other realistic alternative
        is (or was) available to a petitioner.” Cole, 366 F.3d at 817.
        The second Bauman factor is similar but focuses on whether
        the harm to the petitioners cannot be corrected on a direct
Case 2:20-cv-01797-SPL Document 69 Filed 07/23/21 Page 19 of 21




                                IN RE MERSHO                          19

        appeal. San Jose Mercury News, 187 F.3d at 1099. These
        factors are usually considered together. Id.

            Here, the Petitioners have no realistic alternative to
        challenge the district court’s decision absent mandamus
        relief. An interlocutory appeal under the collateral order
        doctrine is unavailable for an order designating lead
        plaintiff. Z-Seven Fund, Inc. v. Motorcar Parts &
        Accessories, 231 F.3d 1215, 1218–19 (9th Cir. 2000)
        (holding that the order is not subject to interlocutory appeal
        “because it is not a conclusive, immutable determination of
        the issue” and because adequacy and typicality are
        “intimately involved with the merits” (quotation omitted)).
        Without the availability of an interlocutory appeal, “it is fair
        to conclude that the plaintiffs do not have an adequate
        remedy, other than mandamus, from the district court’s
        order.” In re Cavanaugh, 306 F.3d at 740 (Wallace, J.
        concurring); see also Cohen, 586 F.3d at 713 (“[M]andamus
        is the proper vehicle to challenge the appointment of lead
        plaintiff at this stage in the litigation absent certification of
        an interlocutory appeal.”).

            Petitioners could technically challenge the district
        court’s order on direct appeal. Z-Seven Fund, 231 F.3d
        at 1219; cf. N. Am. Acceptance Corp. Sec. Cases v. Arnall,
        Golden & Gregory, 593 F.2d 642, 645 (5th Cir. 1979)
        (holding that a motion to disqualify class counsel “is, in
        effect, a claim that the class was not adequately represented.
        And the requirement that the class be adequately represented
        is reviewable on appeal from a final judgment”). But the
        harm to Petitioners will not be meaningfully corrected on
        appeal. Once the district court determined that Petitioners
        satisfied step two, they became entitled to the lead plaintiff
        presumption. By the time that the trial proceeds with a
        different lead plaintiff and counsel, Petitioners will be
Case 2:20-cv-01797-SPL Document 69 Filed 07/23/21 Page 20 of 21




        20                      IN RE MERSHO

        “denied their presumptive statutory right under . . . the
        PSLRA to direct and oversee the litigation with their choice
        of counsel.” In re Cavanaugh, 306 F.3d at 740 (Wallace, J.
        concurring). The first and second Bauman factors therefore
        weigh in favor of mandamus relief.

            “[T]he fourth and fifth Bauman factors are often
        mutually exclusive.” San Jose Mercury News, 187 F.3d at
        1103. The fourth factor looks to whether the case involves
        an “oft-repeated error,” while the fifth factor considers
        whether the petition raises new and important problems or
        issues of first impression. Bauman, 557 F.2d at 655. Here,
        the fifth factor weighs in favor of mandamus relief because
        Petitioners raise new and important issues about how courts
        consider the cohesion of group plaintiffs. Although this
        court laid out the lead plaintiff appointment steps in
        Cavanaugh, its analysis focused on ensuring district courts
        were not comparing adequacy between movants when one
        movant had already established the statutory presumption. In
        re Cavanaugh, 306 F.3d at 732–33. There are no cases from
        the Ninth Circuit guiding district courts on how to consider
        group cohesion at any stage of the process and many district
        courts have taken it into consideration in the lead plaintiff
        analysis. See Eichenholtz v. Verifone Holdings, Inc., No.
        C07-06140MHP, 2008 WL 3925289, at *8 (N.D. Cal. Aug.
        22, 2008) (collecting cases). Consequently, the fifth factor
        also supports granting mandamus relief.

            Because four of the five Bauman factors weigh in favor
        of mandamus relief, a writ of mandamus is appropriate here.
        We grant the petition for writ of mandamus to the extent it
        seeks to vacate the district court’s order appointing Baio as
        lead plaintiff. But we decline to instruct the district court to
        appoint Group II as lead plaintiff. That is a matter the district
Case 2:20-cv-01797-SPL Document 69 Filed 07/23/21 Page 21 of 21




                                    IN RE MERSHO                              21

        court should decide in light of the guidance we provide in
        this opinion. 4

                                  CONCLUSION

            We grant Mersho, Chau, and Karczynski’s petition for a
        writ of mandamus to the extent it seeks to vacate the district
        court’s order appointing Angelo Baio as lead plaintiff. We
        remand to the district court to redetermine the lead plaintiff
        in a manner that is consistent with this opinion.

            WRIT GRANTED IN PART.




            4
               Additionally, to the extent Petitioners seek a writ to clarify that
        groups can serve as lead plaintiff, that is clear from the statutory
        language. The district court acknowledged a group can serve as a lead
        plaintiff. No further clarification is needed.
